Filed 12/18/20 In re M.G. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




In re M.G., a Person Coming Under the Juvenile                                               C092204
Court Law.

THE PEOPLE,                                                                              (Super. Ct. No.
                                                                                         PDL20200035)
                   Plaintiff and Respondent,

         v.

M.G.,

                   Defendant and Appellant.



         M.G., a 16-year-old minor, appeals from the juvenile court’s dispositional order
sustaining a Welfare and Institutions Code1 section 602, subdivision (a) petition alleging
the minor committed a burglary.




1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
       The minor’s only claim on appeal is that the juvenile court erred in setting a
maximum term of confinement when she was released into the custody of her mother.
She asks that we strike the maximum term of confinement from the dispositional order.
The People agree it was error to set a maximum term of confinement under the
circumstances and agree the term should be stricken.
       We will strike the term.
                                       DISCUSSION
       The People concede the trial court erred in declaring a maximum term of
confinement, as the minor was not removed from the care and custody of her mother.
       Section 726, subdivision (d)(1) provides: “If the minor is removed from the
physical custody of his or her parent or guardian as the result of an order of wardship
made pursuant to Section 602, the order shall specify that the minor may not be held in
physical confinement for a period in excess of the maximum term of imprisonment which
could be imposed upon an adult convicted of the offense or offenses which brought or
continued the minor under the jurisdiction of the juvenile court.” When a minor is not
removed from the physical custody of his or her parent or custodian as a result of
criminal violations sustained under section 602, section 726, subdivision (d) does not
apply and the juvenile court is without authority to set a maximum term of confinement.
(In re Matthew A. (2008) 165 Cal.App.4th 537, 541; In re Ali A. (2006) 139 Cal.App.4th
569, 571 [“When a juvenile ward is allowed to remain in his parents’ custody, there is no
physical confinement and therefore no need to set a maximum term of confinement”],
overruled on another ground in In re A.C. (2014) 224 Cal.App.4th 590, 592.) Here, the
minor was not removed from parental custody. Accordingly, the juvenile court erred in
specifying a maximum term of confinement. The remedy for this error is to strike the
term. (In re Matthew A., at p. 541.)




                                             2
                                       DISPOSITION
       The maximum confinement term is stricken from the juvenile court’s dispositional
order. In all other respects, the dispositional order is affirmed.



                                                       /s/
                                                   BLEASE, Acting P. J.



We concur:



    /s/
HULL, J.



    /s/
RENNER, J.




                                              3